Citation Nr: 9916701	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a scar on the left 
forearm.

2.  Entitlement to service connection for a scar on the back.

3.  Entitlement to service connection for skin disability, to 
include on the basis of exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARINGS ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran testified before the undersigned member of the 
Board at a hearing held in Washington, DC, in December 1998.  
Evidence was submitted at that hearing for which a waiver of 
initial RO consideration was obtained.

The Board initially notes that while the veteran perfected 
his appeal with respect to the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for rheumatic heart disease, he withdrew 
his appeal with respect to this issue in a December 1998 
statement.

The Board also notes that the veteran, at his December 1998 
hearing, raised the issue of entitlement to service 
connection for disability manifested by chest pain and 
discomfort and shortness of breath secondary to exposure to 
herbicides or other chemical substances.  The record also 
reflects that the veteran has contended on several occasions 
that he received a shrapnel injury to one of his hands in 
service, thereby raising the issue of entitlement to service 
connection for a shell fragment wound of the hand.  These 
matters are therefore referred to the RO for appropriate 
consideration.

The Board further notes that additional evidence was 
submitted by the veteran's representative in April 1999 for 
which a waiver of initial RO consideration was provided.

The issues of entitlement to service connection for skin 
disability, peripheral neuropathy and PTSD are addressed in 
the remand at the end of this action.


FINDINGS OF FACT

1.  The veteran developed a scar on his left forearm as the 
result of application of a blistering agent in service.

2.  The veteran developed a scar on his back following 
contact with chemical substances in service.


CONCLUSIONS OF LAW

1.  The veteran's left forearm scar was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The veteran's back scar was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the claims decided herein are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that available evidence 
necessary for an equitable disposition of the claims has been 
obtained. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

I.  Scar of the left forearm

Service medical records, including the report of the 
veteran's examination for discharge, are negative for any 
abnormalities pertaining to the left forearm.  Service 
personnel records indicate that the veteran served as a 
chemical equipment repairman in service.

On file is the report of a July 1973 VA examination, at which 
time the veteran reported the presence of a spot on his left 
arm, although his skin was described as normal on physical 
examination.  The veteran reported that he was right-handed.

VA treatment reports for September 1979 to March 1998 show 
that the veteran reported exposure to chemicals in service, 
which, he maintained, had caused chronic skin blistering.

On VA examination in May 1986, physical examination of the 
skin revealed no lesions.  The veteran was afforded a VA 
Agent Orange examination in November 1991, at which time 
physical examination disclosed the presence of a dark lesion 
on the left forearm.

The veteran was afforded a VA examination in January 1997, at 
which time he informed the examiner that he had attended 
chemical decontamination classes in service, during which 
time a blistering agent had been applied to his left forearm.  
Physical examination disclosed the presence of 
dermatographism on the veteran's forearms, as well as diffuse 
erythema.  The veteran exhibited a pigmented, slightly 
depressed plaque on the left medial forearm without any 
surrounding erythema or changes.  The veteran was diagnosed 
with post-inflammatory hyperpigmentation on the left forearm, 
status post application of a blistering agent.  

Of record is the report of a February 1997 VA examination, at 
which time the veteran reported the application of a 
blistering agent to his left forearm in service, resulting in 
a scar.  Physical examination disclosed the presence of a 
slightly darker area on the anterior aspect of the left 
forearm, and the veteran was diagnosed with a scar on the 
left forearm, residual from blistering agent application by 
history.

On file is a February 1997 statement from the U.S. Army 
Medical Research and Materiel Command which indicates that 
the veteran was not listed as a Mustard Gas exposure research 
participant.  A March 1997 statement by the U.S. Army and 
Biological Defense Command indicates that, while no records 
pertaining to the veteran were discovered, he may have 
participated in a chemical training exercise.  Submitted with 
this statement was a copy of a U.S. Army Field Manual 
pertaining to training exercises in chemical warfare, which, 
in describing the proper manner in which to apply blistering 
agents during training exercises, indicates that Mustard Gas 
should be applied to the inner left forearm of right-handed 
personnel.

On file is the report of a July 1997 examination of the 
veteran by Dennis B. Sprague, Ph.D., at which time the 
veteran reported undergoing chemical warfare training in 
service.  Physical examination disclosed the presence of a 
scar on the left arm which, in Dr. Sprague's opinion, 
appeared to be a residual effect from a blistering agent.

On file is the report of a July 1997 VA examination at which 
time physical examination showed a small scar on the left arm 
which the veteran reported had resulted from application of a 
chemical blistering agent in service. 

Of record is an August 1997 statement from the U.S. Army 
Chemical School, which discloses that the veteran attended 
the 1st Chemical Staff Specialist Course from July 14, 1969 
to August 13, 1969, following which he was transferred to the 
2nd Chemical Equipment Repair Course from August 13, 1969 to 
October 18, 1969.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1997, at which time he testified, in 
essence, that his left forearm scar resulted from application 
of a blistering agent in service.

On file is an October 1997 statement by C.B. which indicates, 
in essence, that the veteran did not have any skin problems 
as a child.

At the veteran's December 1998 hearing before the 
undersigned, he testified that he served as a chemical 
equipment repairman in service, and that, while stationed at 
Fort McClellan during chemical training school, he underwent 
an exercise in which Mustard Gas was placed on his left 
forearm.  He averred that he thereafter developed a blister 
which resulted in a large scar.

The evidence on file lastly includes excerpts from various 
U.S. military manuals pertaining to the use of chemical and 
biological agents.

The evidence on file demonstrates that the veteran underwent 
training in the use of chemicals in service and the various 
field manuals submitted by the veteran strongly suggest that 
application of a blistering agent to the left forearm on 
right-handed personnel was an accepted training exercise at 
least at some training schools.  The medical evidence on file 
since service demonstrates continued complaints concerning 
the presence of a scar on the left forearm and VA examiners 
in January 1997 and February 1997, and Dr. Sprague in July 
1997, have essentially related the veteran's left forearm 
scar to application of a blistering agent in service.  
Accordingly, service connection is warranted for a scar of 
the left forearm. 

II.  Scar on the back

Service medical records, including the report of the 
veteran's examination for discharge, are negative for any 
abnormalities pertaining to the veteran's back.  Service 
personnel records indicate that the veteran served as a 
chemical equipment repairman and flame-thrower service unit 
operator in service.

On file is the report of a July 1973 VA examination, at which 
time the veteran's skin was described as normal on physical 
examination.

Of record are VA treatment reports for September 1979 to 
March 1998 which record the veteran's contention that he was 
exposed to chemicals in service and that this exposure led to 
chronic skin blistering and dermatitis of his back.  The 
records document treatment for intermittent rashes and 
pruritus of the back and physical examination disclosed the 
presence of dermatographism with hives.

On file are private medical records for 1985 which show 
treatment for dermatographism which the veteran contended had 
begun in service.

On VA examination in May 1986, physical examination of the 
veteran demonstrated the absence of any skin lesions.  The 
veteran was afforded an Agent Orange examination November 
1991 at which time he reported the presence of hives on his 
back since 1972.  Physical examination disclosed the presence 
of some small nevi and the veteran was diagnosed with a 
history of hives.

A November 1996 statement by V.F. indicates that the veteran 
had various skin rashes and irritations.

On file is the report of a January 1997 VA examination at 
which time physical examination showed the presence of post-
inflammatory hyperpigmented macules on the veteran's back; he 
was diagnosed with cholinergic urticaria.

At a VA examination in February 1997, physical examination 
disclosed no abnormalities associated with the veteran's 
back.

At the veteran's October 1997 hearing before a hearing 
officer, he testified that he did not wear protective 
clothing while working with chemicals in service.  He stated 
that he burned his back in service when gel from a flame-
thrower spilled onto a vehicle and somehow made contact with 
his skin.

On file is an October 1997 statement by C.B. which indicates, 
in essence, that the veteran did not have any skin problems 
as a child.

Private treatment notes for the veteran from John L. Buker, 
M.D., for October 1997 disclose that physical examination of 
the veteran demonstrated the presence of some lichenoid 
papules in the midline lower back.

At the veteran's December 1998 hearing before the 
undersigned, he testified that he served as a chemical 
equipment repairman in service, during which time he was 
involved with the mixing and decontamination of chemicals and 
was exposed to herbicides.  The veteran stated that he 
received the scar on his back when flame-thrower gel on a 
vehicle he was servicing somehow made contact with his skin.  
He indicated that he did not change his clothes for several 
days after the incident, and that he did not seek medical 
treatment.  The veteran alternatively indicated that the scar 
on his back could have resulted from contact with chemicals 
which spilled out of barrels he was handling in service.  He 
averred that he did not wear protective clothing while 
handling chemicals.  The veteran indicated that he did not 
report any complaints at separation from service.  

On file are excerpts from various U.S. military manuals 
pertaining to the operation of flame-throwers, ground flame 
warfare, and the use of chemical and biological agents.

The Board has found the veteran's testimony concerning the 
incurrence of the scar on his back in service to be credible.  
The veteran's testimony is supported by service personnel 
records showing that he underwent training in the use of 
chemicals and that he in fact served as a flame-thrower 
service unit operator.  Moreover, the January 1997 VA 
examination showed the presence of post-inflammatory 
hyperpigmented macules on the veteran's back and Dr. Buker's 
October 1997 treatment note documents lichenoid papules in 
the midline lower back.  Therefore, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for a scar of the back.  38 U.S.C.A. § 5107(b).
  
ORDER

Entitlement to service connection for a scar of the left 
forearm is granted.

Entitlement to service connection for a scar of the back is 
granted.


REMAND

Briefly, review of the record discloses that the veteran 
reported receiving treatment in the 1970s at the VA Medical 
Centers (VAMCs) in Lexington and Louisville, Kentucky, and in 
Atlanta and Decatur, Georgia.  The record reflects that the 
RO has not made adequate efforts to obtain medical records 
from those facilities for the period prior to 1995.

The Board also notes that the veteran was apparently a member 
of the Kentucky Army National Guard for the period from 
October 1981 to October 1982.  There is no indication that 
the RO has sought to obtain records for the veteran 
associated with this period of service.

With respect to the veteran's claim for entitlement to 
service connection for PTSD, the record reflects that while 
VA examinations in January 1997 and July 1997 did not result 
in a diagnosis of PTSD, the veteran subsequently submitted a 
July 1997 evaluation and April 1998 statement by Dr. Sprague, 
which essentially indicate that the veteran suffered from 
depressive symptomatology along with remnants of PTSD 
associated with his Vietnam experiences.  The record also 
reflects that the veteran was admitted as an inpatient at a 
VA domiciliary in April 1999, at which time he was diagnosed 
with PTSD.  The Board notes, however, that none of the 
examiners who have diagnosed the veteran with PTSD has 
described which, if any, of the veteran's claimed stressors 
support the diagnosis.

With respect to the veteran's claimed stressors, although 
there is no indication that he received any combat 
decorations, he has essentially maintained that he engaged in 
extensive combat operations while in Vietnam either inside or 
near the demilitarized zone.  The veteran has provided 
descriptions of numerous experiences he contends have caused 
PTSD, including the deaths of a friend named Sergeant Smit, 
Smith or Smitty in December 1969, a company commander in 
April 1970 whose name he could not recall, and a captain in 
the 77th Armored Division whose name he was unable to 
provide, although at his December 1998 hearing the veteran's 
representative suggested that the captain's name was 
Gallagher.  However, despite the information the veteran has 
provided, there is no indication that the RO has undertaken 
any development to verify the veteran's stressors.  The Board 
points out that although the veteran has, on his own 
initiative, supplied copies of unit histories and operational 
reports, copies of relevant documents pertaining to the 
veteran's period of service should nevertheless be obtained 
from the United States Armed Services Center for Research of 
Unit Records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, to specifically include Drs. 
Buker and Sprague, who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, to 
include from Drs. Buker and Sprague, 
which have not already been 
obtained.  In any event, records 
from the VAMCs in Lexington and 
Louisville, Kentucky, and Atlanta 
and Decatur, Georgia, for April 1970 
to the present should be obtained.
2.  The RO should obtain all 
available service medical and 
personnel records for the veteran.

3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history for each unit the 
veteran was assigned to while in 
service for each period during which 
a stressor is alleged to have 
occurred.

4.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of any 
psychiatric disorders present.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The report must be 
typed.  

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded an appropriate 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue addressed in the Supplemental Statement of the Case.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

